Carrigan acted as the agent of the plaintiff in the transaction, and there was no evidence of any fraud in the defendant, both he and Carrigan believing the note to be genuine.
The court on these facts instructed the jury that the law was in favor of the plaintiff. The jury rendered a verdict for the plaintiff, a new trial was refused, judgment rendered, and defendant appealed.
There are but few cases to be found on this subject in the books to which we usually resort, and these are by no means decisive of the question. It is said in Sheppard's Touchstone, 140, in discounting on a mortgage, if the payment be made,                   (327) *Page 182 
part of it with counterfeit coin, and the party accept it and put it up, this is a good payment, and consequently a good performance of the condition. In Wade's case, 5 Co., 115, we find this passage: "And it was said it was adjudged between Vare and Studley that where the lessor demanded rent of his lessee, according to the condition of reentry, and the lessee payeth the rent to his lessor, and he received it and put it in his purse, and afterwards, in looking over it again at the same time, he found amongst the money that he had received some counterfeit pieces and thereupon refused to carry away the money, but reentered for the condition broken, that it was adjudged that the entry was not lawful; for when the lessor had accepted of the money it was at his peril, and upon that allowance he shall not take exception to any part of it."
As both these decisions were made to prevent a forfeiture in the one case and a reentry in the other, it is probable that the court went further to establish the payment than they would have done under ordinary circumstances, for the principles of justice dictate that the contracts of men ought to be fulfilled according to the understanding of the parties at the time they entered into them; and it is clearly understood in every sale and exchange that the bank notes issued should be genuine, although the receiver may take upon himself the risk of the solveny of the bank, and such a rule seems to me to be entitled to support in the view of policy and convenience as well as justice, since by tracing the bad note back from hand to hand a detection of the first fraudulent utterer or maker is most likely to be effected. It has been remarked of the civil law, that, in the opinions which the Roman jurists deduced from the pure sources of genuine philosophy, innumerable instances may be met with of the admirable (328) union of wisdom and justice, in which the force of the truth is so strongly manifest that to be assented to it is the only requisite to be seen — that in that law are to be met with instructive and frequently perfect guides in the exposition of the various questions which are of continued occurrence, and which, in the absence of positive authority, must be decided upon general grounds of rational jurisprudence.
In the civil law, as quoted by Pothier, 1st vol., 346, the rule is thus stated: "The debtor is not only without any right of obliging his creditor to receive anything different from what is due as a payment, but even if the creditor by mistake receives some other thing upon the supposition of that being the thing which is actually due, the payment would not be valid, and the creditor may, upon offering to return what he has so received, demand what is really due." This is decided by *Page 183 
Paulus in b. 50, ff. Si quum aurum tibi promississem, tibi ignoranti quasiaurum aes solverem, non liberabor.
I am not apprized of any American decision on this point except Markle v.Hatfield, 2 Johns., 455, in which an opinion is given by Chief JusticeKent, with his usual ability, and concurred in by the Court, setting aside a payment made in a counterfeit bank bill.
Where the positive laws are silent, all courts must determine on maxims of natural justice dictated by reason; that is, according to the law of nature. We cannot recur to primary principles of right and wrong where the municipal institutions are express, for it is then presumed that they are founded on the laws of nature, or contain nothing repugnant to it.
BY THE COURT:                                          No error.
Cited: Smith v. Amis. 10 N.C. 472; Reid v. Reid, 13 N.C. 249; Lowe v.Weatherley, 20 N.C. 355; Page v. Einstein, 52 N.C. 149.
(329)